Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 1 of 7 PageID #: 4886




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TRACEY WHITE, et al.,                   )
                                        )
      Plaintiffs,                       )
                                        )
v.                                      )            Case No. 4:14CV1490 HEA
                                        )
THOMAS JACKSON, et al.,                 )
                                        )
                                        )
      Defendants,                       )

                    OPINION, MEMORANDUM AND ORDER

      Defendants Belmar, St. Louis County, Vinson, Bates, Patterson and Payne,

have filed a Motion to Exclude Plaintiff’s Expert and For Daubert Hearing [Doc.

No. 295] pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Plaintiff opposes the motion. A hearing was held on October 31, 2018. The

motion to exclude is fully briefed and ready for disposition. For the following

reasons, Defendants’ motion to exclude Plaintiff’s expert Robert Pusins will be

granted in part and denied in part.

                                   Legal Standard

Factual Basis

      "As a general rule, the factual basis of an expert opinion goes to the

credibility of the testimony, not the admissibility, and it is up to the opposing party
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 2 of 7 PageID #: 4887



to examine the factual basis for the opinion in cross-examination." Loudermill v.

Dow Chem. Co., 863 F.2d 566, 570 (8th Cir. 1988). See also Fed. R. Evid. 703.

“Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 596, 113 S. Ct. 2786, 2798 (1993). Testimony must be excluded

only when it is "so fundamentally unsupported that it can offer no assistance to the

jury." Loudermill, 863 F.2d at 570.

Expert Opinions

      Rule 702 requires the trial judge to act as a "gatekeeper," admitting expert

testimony only if it is both relevant and reliable. United States v. Vesey, 338 F.3d

913, 916 (8th Cir. 2003) citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579, 589 (1993). “Expert testimony should be admitted if it is based on

sufficient facts, it ‘is the product of reliable principles and methods,’ and ‘the

witness has applied the principles and methods reliably to the facts of the case.’”

Vesey, 338 F.3d citing Fed. R. Evid. 702. Defendants do not directly challenge the

reliability of Pusins’ methods, which amounted to assessing the documentation and

review procedures against his understanding of acceptable practices and the

standard of care based on his experience. Instead, Defendants argue that Pusins’



                                           2
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 3 of 7 PageID #: 4888



opinions are based on inaccurate, inapplicable facts and are not relevant to the

legal elements of Plaintiff’s claims.

                                        Discussion

Factual Basis

      Defendants argue that Mr. Pusins based his opinions on incorrect

information. Defendants claim that Sgt. Wathen prepared a use of force report,

contrary to Mr. Pusins’ report. If Defendants are correct, Pusins’ understanding

that the use of force report was not filed and reviewed timely may be the subject of

cross examination. Regardless, Pusins’ opinions regarding the reporting and review

of uses of force have a factual basis in the COPS Report and the chain of command

routings of the use of force report filed by Sgt. Wathen. Defendants’ Exhibit A, 1-

5.

Factual Applicability

      Defendants question the applicability of the findings of the U.S. Department

of Justice Civil Rights Division Investigation of the Ferguson Police Department

(“DOJ Report”) and After-Action Assessment (“COPS Report”) to the surviving

claims. Defendants are correct that opinions which rely solely upon the DOJ

Report do not relate to the conduct of St. Louis County Police Department and

therefore should be excluded. The DOJ Report refers only to the conduct of the

Ferguson Police Department. Defendants’ Exhibit A, 6-7.

                                            3
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 4 of 7 PageID #: 4889



      Defendants argue that the COPS Report is insufficient because it does not

indicate which specific agency engaged in any particular practice, does not

implicate all four agencies in every finding, and does not address the

documentation or review of the use of force. However, the COPS Report details

the specific actions of each police agency and specifies the scope of its findings.

Defendants’ Exhibit F. Similarly, the COPS Report includes factual information

related to incomplete and decentralized documentation during the mass

demonstrations. Defendants’ Exhibit F at 42. Moreover, Mr. Pusins relied on

further sources of information beyond the COPS and DOJ Reports. Defendants’

Exhibit A, 1-5. Therefore, generalities in the COPS Report do not undermine the

basis for Pusins’ opinions.

Relevance of Mr. Pusins’ Opinions

      Defendants argue that Mr. Pusins’ opinions do not relate to the remaining §

1983 claims for excessive use of force and the failure to train or supervise. For an

excessive use of force claim, the dispositive question is whether the amount of

force the officer used was objectively reasonable. Graham v. Connor, 490 U.S.

386, 396-97 (1989). Reasonableness of a use of force depends on the

circumstances surround the arrest. Graham, 490 U.S. at 396. In his report, Pusins’

opinion is that the documentation of the arrest and the review of the use of force in

this case did not meet standards and practices in the field of policing. Defendants’

                                          4
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 5 of 7 PageID #: 4890



Exhibit A, 10-17. Pusins further explained that standards are in place to prevent

possible constitutional violations during arrests. Defendants’ Exhibit A at 15.

Therefore, Pusins’ opinions are relevant to the circumstances of the arrest and

whether the alleged acts constituting excessive force in fact occurred.

      As for the failure to train or supervise claim, the Court of Appeals for Eighth

Circuit explained on review in White v. Jackson that:

      Since § 1983 does not allow for vicarious liability, "a plaintiff must
      identify a governmental 'policy or custom that caused the plaintiff's
      injury' to recover" under that statute. Id. (quoting Bd. of the Cty.
      Comm'rs v. Brown, 520 U.S. 397, 403, 117 S. Ct. 1382, 137 L. Ed. 2d
      626 (1997)). Municipal liability will not attach unless individual
      liability is "found on an underlying substantive claim." Id. (quoting
      McCoy v. City of Monticello, 411 F.3d 920, 922 (8th Cir. 2005)).

White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Plaintiff asserts that Pusins

will testify that St. Louis County created an environment lacking accountability,

based in general on the basis of the COPS Report and specifically on the facts of

the case. Regardless of whether Pusins ultimately determined whether agency

policies caused the alleged constitutional violation as Defendants claim, his

opinion is relevant to whether such an environment existed in the first place.

      Defendants also argue that Mr. Pusins’ opinions are related only to the

lawfulness of Plaintiff Matthews’ arrest. Plaintiff responds that the determination

of qualified immunity for the unlawful arrest claim does not preclude liability for

the municipal defendants, citing Owen v. Independence, 445 U.S. 622 (1980).


                                          5
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 6 of 7 PageID #: 4891



However, Plaintiff cannot assert unlawful arrest as a basis for the failure to

supervise claim, since the Court of Appeals for the Eighth Circuit reversed

summary judgment on the failure to supervise claim only so far as it related to the

excessive use of force. White v. Jackson, 865 F.3d 1064, 1081 (8th Cir. 2017).

Moreover, Defendants are correct that Mr. Pusins’ opinions regarding whether

there was probable cause are not relevant or helpful to the trier of fact in

determining the remaining claims.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ motion to exclude or limit

the testimony of Mr. Robert Pusins [Doc. No. 295] is GRANTED in part and

DENIED in part.

      The motion is GRANTED to the extent that Mr. Pusins will not be

permitted to testify regarding: (1) whether there was probable cause to arrest

Plaintiff Matthews or (2) opinions based solely on the conduct of police agencies

other than St. Louis County Police Department.

      The motion is DENIED in all other respects. Specifically, Mr. Pusins will

be permitted to testify regarding his opinions specific to the conduct of St. Louis

County Police Department, including the documentation and review of arrests and




                                           6
Case: 4:14-cv-01490-HEA Doc. #: 313 Filed: 11/13/18 Page: 7 of 7 PageID #: 4892



the use of force.

      Dated this 13th day of November, 2018.




                                    ___________________________________
                                       HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE




                                       7
